     Case 1:17-cv-06334-PGG-SLC Document 150 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARC S. KIRSCHNER,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 17 Civ. 6334 (PGG) (SLC)

                                                                     SCHEDULING ORDER
J.P. MORGAN CHASE BANK, N.A. et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s motion at ECF No. 131 and Defendants’ motion at ECF No. 138 to seal portions

of the Proposed Amended Complaint (“PAC”) and an associated exhibit are GRANTED. The

parties shall coordinate as necessary to file the redacted PAC on the docket.

         The requests at ECF No. 131 and ECF No. 142 for Oral Argument on the Motion for Leave

to file the PAC are GRANTED. Oral argument will be heard on Friday, September 25, 2020 at

11:00 am in Courtroom 18A, 500 Pearl Street, New York, New York. If the parties would prefer

that oral arguments take place by telephone or videoconference, they must jointly email

Cave_NYSDChambers@nysd.uscourts.com, one week before the scheduled argument.

         The Clerk of Court is respectfully directed to close the Letter Motion at ECF No. 110 as

moot, and to close the Motions at ECF Nos. 131, 138, and 142.

Dated:             New York, New York
                   August 13, 2020                  SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
